Title: To James Madison from George Davis, 24 July 1801
From: Davis, George
To: Madison, James


Sir
New York July 24th. 1801
I have the honor to enclose a part of the letters, which I am desirous to have presented to the President. The Absence of Chancellor Livingston, from the City, prevents my applying to him, at this time for a Letter on the subject.
His Excellency the Vice President, will be at Washington in a few days, and from, his personal knowledge of me I feel a confidence, of his interesting himself particularly in my behalf.
I haave [sic] only to add that should the result prove favorable to my views, no exertions, shall be wanting on my part, to merit those kind and flattering attentions, which I have received from you, and which will long be remembered with respect and gratitude. I have the honor to be with profound consideration your Mo obt servt
George Davis
 

   
   RC (DLC). Enclosures included Edward Livingston to JM, 22 July 1801, and Samuel L. Mitchill to Jefferson, 23 July 1801 (DLC).


